Citation Nr: 1757359	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma, and if so, whether service connection is warranted for the same.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinnitus.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a bilateral arm disability.

8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

10.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1972 to March 1975, with subsequent service in the Navy Reserves.  The Veteran was awarded the National Defense Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from August 2013 and April 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for posttraumatic stress disorder has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board notes that additional VA treatment records were associated with the claims subsequent to the AOJ's October 2016 supplemental statements of the case (SSOC).  However, a review of the records reveals that with the exception of the acquired psychiatric disorder, the VA treatment records are not pertinent to the remaining claims.  Under these circumstances, the Board concludes that a remand for RO consideration of this evidence is not necessary prior to its consideration of the claims.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017) (requiring the issuance of a SSOC where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for glaucoma, headaches, and an acquired psychiatric disorder, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2010 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for glaucoma was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the April 2010 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for glaucoma.

3.  The evidence shows the Veteran's right and left auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz frequencies did not exceed 26 decibels, and his speech recognition scores were not less than 96 percent.

4.  The evidence does not show an in-service event, injury, or disease related to the Veteran's arthritis disability, to include arthritis of the spine, or a relationship between the Veteran's arthritis disability and service.

5.  The evidence does not show an in-service event, injury, or disease related to the Veteran's neck disability, or a relationship between the Veteran's neck disability and service.

6.  The evidence does not show a diagnosis of a right or left arm disability during the pendency of the appeal.

7.  The evidence does not show an in-service event, injury, or disease related to the Veteran's degenerative joint disease of the knees, or a relationship between the Veteran's knee disabilities and service.

8.  For the entire initial rating period on appeal, the Veteran has a 10 percent rating for his bilateral tinnitus, which is the highest possible schedular rating for this condition; and, as a matter of law, separate 10 percent ratings are not assignable for tinnitus in each ear.

9.  A claim for service connection for tinnitus was received December 19, 2011; there is no indication of a claim received prior to that date.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for glaucoma is final.  38 U.S.C. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received; the claim of entitlement to service connection for glaucoma is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A bilateral hearing loss disability for VA compensation purposes has not been shown.  38 C.F.R. § 3.385 (2017).

4.  Arthritis was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

5.  A neck disability was not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

6.  Right and left arm disabilities were not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

7.  Right and left knee disabilities were not incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for an initial disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

9.  An effective date earlier than December 19, 2011 is not warranted for the award of service connection for tinnitus.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2012, August 2013, and March 2014 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

New and Material

In December 1997, the Veteran filed a claim for service connection for glaucoma.  In a June 1998 rating decision, the RO denied the claim on the grounds that there was no evidence of glaucoma during service.  Evidence of record at the time of the decision included the Veteran's service treatment records, private treatment records, and a February 1998 VA examination.  During the appeal period, the Veteran submitted additional private treatment records.  The RO readjudicated the Veteran's claim in a March 1999 rating decision, denying it on the same grounds.  The Veteran did not file a Notice of Disagreement, or assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2017).

In November 2008, the Veteran submitted a petition to reopen his previously denied glaucoma claim.  In a June 2009 rating decision, the RO denied the Veteran's petition, noting that although additional private medical records were added to the claims file those records did not contain evidence demonstrating the onset of glaucoma during service.  

In an October 2009 statement, the Veteran submitted a statement requesting reconsideration of the June 2009 rating decision.  The RO construed the Veteran's statement as a claim to reopen rather than a request for reconsideration, and denied the Veteran's petition in an April 2010 rating decision, finding that no new and material evidence had been received.  

In December 2011, the Veteran submitted a petition to reopen his glaucoma claim.  In an August 2013 rating decision, the AOJ denied the Veteran's petition on the grounds that the newly submitted evidence did not indicate that glaucoma was diagnosed during service, or was otherwise related to service.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  Any decision that the AOJ may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001), Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," and that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Since the April 2010 rating decision, VA and private treatment records were received documenting the Veteran's continued treatment for glaucoma, as well as a statement from the Veteran indicating he was told by a Navy doctor in 1972 that he had a spot on his eye.  See April 2014 VA Forms 21-4138.  

The evidence received since April 2010 is new, as it was received by VA after the issuance of the April 2010 rating decision and could not have been considered by prior decision makers.  Moreover, the April 2010 statement is material, in that it addresses the circumstances of the Veteran's in-service eye symptoms and reported onset of his claimed disability, and may trigger the duty to assist the Veteran in the development of his claim.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for glaucoma is warranted.  To that extent only the appeal is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Service Connection

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and sensorineural hearing loss are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the Veteran's arthritis and sensorineural hearing loss did not manifest to a compensable degree within one year of service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

Bilateral Hearing Loss Disability

With respect to claims for service connection for hearing loss, the Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2017), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The medical evidence of record demonstrates the Veteran does not have a hearing loss disability for VA compensation purposes.  According to the April 2013 VA audiological examination, puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz did not exceed 25 decibels, and the Veteran's Maryland CNC score was 100 percent in the right ear and 96 percent in the left ear.  As none of the puretone measurements, at any frequency, exceeded 26 decibels and given that the Veteran had no speech recognition scores below 94 percent, he has not been shown to have a hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2017).  Accordingly, service connection for a bilateral hearing loss disability is not warranted.

Arthritis and Neck Disability

In December 2011, the Veteran filed a claim for "arthritis," but did not specify the body part affected.  The Board observes that the Veteran filed distinct claims for bilateral arm disabilities, bilateral knee disabilities, and a neck disability, and that medical evidence shows the presence of a back condition.  Thus, the Board will address the Veteran's neck and back disabilities together.

The evidence indicates the Veteran has a diagnosis of degenerative arthritis of the lumbar spine and cervical spine arthritis with spondylosis.  Thus, he satisfies the first Hickson element.  See December 2006 VA medical record and November 2002 outpatient care note, respectively.

The Veteran's service treatment records contain no mention of a neck or back injury; his January 1975 separation examination showed his neck and spine were clinically normal, and the Veteran expressly denied recurrent back pain; bone, joint, or other deformities; and arthritis or rheumatism.  Notably, Navy Reserve examinations performed in February 1976, June 1978, July 1979, and July 1981 indicated the Veteran's neck and spine were clinically normal, and he consistently denied recurrent back pain; bone, joint, or other deformities; and arthritis or rheumatism.  

The Board finds that the contemporaneous in-service evidence is highly probative regarding whether the Veteran sustained an in-service injury or disease relating to his neck and back or arthritis more generally.  Given that the Veteran's neck and spine were clinically normal and that he expressly denied recurrent back pain; bone, joint, or other deformities; and arthritis or rheumatism at separation from service and consistently thereafter, the Board affords the in-service reports significant weight.  Accordingly, the second Hickson element is not met and service connection for neck and back disabilities is denied.

Bilateral Arm Disability

Although an August 2016 VA medical record noted the Veteran's reports of left elbow pain, the evidence of record does not show the Veteran has had a diagnosed arm disability at any time during the pendency of the appeal period.  In this regard, the Court has said that a symptom alone, like pain, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Notably, the August 2016 record indicated that there was no acute pathology for the Veteran's reported elbow pain.

As the evidence does not show the existence of an arm disability during the pendency of the appeal period, the first Hickson element is not met and service connection for a bilateral arm disability is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Knee Disability

VA medical records show the Veteran has degenerative arthritis of the knees, satisfying the first Hickson element.  See, e.g., March 2007 VA primary care note.  

The Veteran's service treatment records contain no mention of a knee injury; his January 1975 separation examination showed his lower extremities were clinically normal, and the Veteran expressly denied recurrent trick or locked knee; bone, joint, or other deformities; and arthritis or rheumatism.  Navy Reserve examinations performed in February 1976, June 1978, July 1979, and July 1981 indicated the Veteran's lower extremities were clinically normal, and he consistently denied recurrent trick or locked knee; bone, joint, or other deformities; and arthritis or rheumatism.  

The Board finds that the contemporaneous in-service evidence is highly probative regarding whether the Veteran sustained an in-service injury or disease relating to his knees.  Given that the Veteran's lower extremities were clinically normal and that he expressly denied recurrent trick or locked knee; bone, joint, or other deformities; and arthritis or rheumatism at separation from service and consistently thereafter, the Board affords the in-service reports significant weight.  Accordingly, the second Hickson element is not met and service connection for a bilateral knee disability is denied.

Increased Rating

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87 (2017).  Note (2) further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that VA's interpretation is entitled to deference.  

For the entire rating period, the Veteran's tinnitus has been rated at the maximum 10 percent rating under the criteria found at 38 C.F.R. § 4.87, Diagnostic Code 6260 for recurrent tinnitus.  Upon review, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's tinnitus disability.  See Copeland v. McDonald, 27 Vet. App. 333, 2015 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's claim for an initial rating in excess of 10 percent disabling for tinnitus must be denied under Diagnostic Code 6260, Note (2).  38 C.F.R. § 4.87 (2017).  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 (2012) and 38 C.F.R. § 3.400 (2017).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110(a) (2012).  

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2017). 

A review of the claims file shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for tinnitus that was received prior to December 19, 2011, nor have the Veteran or his representative identified any such communication.

The Board finds that the evidence does not support a claim for an effective date prior to December 19, 2011, for the grant of service connection for tinnitus.  Thus, entitlement to an earlier effective date is denied.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for glaucoma is warranted; to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a bilateral arm disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

Entitlement to an effective date earlier than December 19, 2011 for the award of service connection for tinnitus is denied.


REMAND

The Veteran was afforded a VA eye examination in February 1998 and was diagnosed with end stage glaucoma.  However, no opinion regarding the glaucoma's relationship to service was rendered.  Given that the Veteran's eyesight has further deteriorated since that time, and to ensure the duty to assist is fulfilled, the Veteran should be afforded a new VA examination to determine whether his glaucoma is related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the Veteran's headaches disability, there are conflicting medical opinions that necessitate obtaining additional medical clarification.  The Veteran submitted a Disability Benefits Questionnaire (DBQ) from Dr. H. S. in May 2014, which indicated that the Veteran's headaches were more likely than not aggravated by tinnitus.  Dr. H. S. provided no rationale for his opinion, but stated he included a treatise article with the line "[t]he frequency of headaches was strongly correlated with the severity of tinnitus."  The passage cited by Dr. H. S. is from the abstract of the treatise article.  Without more than a bare cite, the opinion is conclusory.  

VA obtained an opinion in June 2016.  The examiner opined that the Veteran's headaches were less likely than not proximately due to his tinnitus, reasoning that the diagnosis was not accompanied with documentation of chronicity, and that the Veteran had several well-established clinically significant etiologies for headaches including hypertension and severe glaucoma, which were the most likely cause of the Veteran's headaches.  However, VA examiner did not provide an aggravation opinion.  Further, given that neither examiner provided an opinion on direct service connection, remand is necessary to obtain a complete opinion.

Similarly, there is conflicting evidence regarding the Veteran's claimed acquired psychiatric disorder.  A June 2014 DBQ submitted by the Veteran listed a diagnosis of mood disorder secondary to medical condition.  However, a July 2016 VA examination indicated the Veteran had diagnoses of depression and anxiety as well.  Nevertheless, VA medical records indicate the Veteran has also been diagnosed with adjustment disorder with depressed mood, a condition not addressed by the June 2014 DBQ and the July 2016 VA examination report.  See June 16, 2017 CAPRI file, pg. 1.  

Moreover, additional clarification is required regarding the relationship between the Veteran's psychiatric disorders and his tinnitus.  Dr. H. H.-G. opined that the Veteran's tinnitus more likely than not aggravated the Veteran's mood disorder.  In her opinion, however, Dr. H. H.-G. wrote that the Veteran's tinnitus manifested as a mood disorder and that the Veteran's tinnitus caused the Veteran's mood disorder.  She stated that there was a body of medical literature detailing the connection between "medical issues" and psychiatric disorders, and reported that studies confirmed the existence of neural circuits that are activated both in depression and tinnitus.  However, the study accompanying Dr. H. H.-G.'s opinion stated that depressive symptoms could contribute significantly to tinnitus, that there was a high co-incidence of tinnitus and depressive symptoms, and that the co-occurrence of depression in tinnitus was not purely reactive as a reflection of a learned distress response.  Given that the study cited by Dr. H. H.-G. appears inconsistent with her opinion, further clarification is required.  The July 2016 VA opinion is conclusory and insufficient, as the examiner simply stated that the Veteran's diagnosed anxiety, depressive disorder, and mood disorder or symptoms thereof were not secondary to tinnitus.  Accordingly, a new opinion is warranted.

The Veteran contends that he is unemployable due to his glaucoma.  See December 2015 VA Form 21-8940.  As the Veteran's glaucoma claim is being remanded, the claim for TDIU is inextricably intertwined with the service connection claim and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature of his glaucoma and its relationship to service.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is caused by or related to service.  

The examiner's attention is directed to the March 1972, February 1974, and September 1974 service treatment records noting evaluations of the Veteran's eyes; the Veteran's December 1997 VA Form 21-526 indicating that his glaucoma began in 1974 or 1975; the February 1998 VA examination report noting the Veteran's report of being told he had glaucoma in 1973; and the Veteran's April 2014 statement that a Navy doctor told him he had a spot on his eye in 1972.  

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Forward the Veteran's claims file to the author of the June 2016 VA opinion or an appropriate substitute for an addendum opinion.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for a review in connection with the examination.  The examiner is requested to review the claims file and offer an opinion as the following questions:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tension headaches were incurred in or are otherwise related to service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tension headaches were caused by the Veteran's service-connected tinnitus.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tension headaches were aggravated by service-connected tinnitus.  

The examiner should address the May 2014 and June 2016 opinions, and the treatise evidence submitted by the Veteran and cited by Dr. H. S.'s May 2014 opinion.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Forward the Veteran's claims file to an appropriate physician, other than the July 2016 VA examiner, for an addendum opinion.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was performed.

Based on review of the claims file, the examiner is asked to provide responses to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder had its onset during active service or is related to any in-service injury, event, or disease.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder is due to or caused by the Veteran's service-connected tinnitus.

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder is aggravated beyond the natural progress by the Veteran's service-connected tinnitus.  

If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of the identified acquired psychiatric disorder, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected tinnitus.

The examiner should address the June 2014 opinion from Dr. H. H.-G. and the treatise evidence accompanying that opinion.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against.

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


